DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huo (CN 106125986 — see English translations for citations below) in view of Noguchi et al. (USPN 2017/0262112 A1).

s to claim 6, Huo teaches a touch display substrate (see at least fig. 1), comprising a flexible substrate (see at least fig. 1 and description on pages 6-7 and 9 of translation: substrate 10, "A flexible substrate is preferably used to achieve a flexible display function... The flexible substrate may be, for example, an organic polymer substrate such as a polyimide substrate (PI substrate for short), a polyamide substrate, a polycarbonate substrate, or a polyether sulfone substrate"), at least one of a display function layer (see at least fig. 1: 20, 60) or a touch electrode layer arranged on the flexible substrate, wherein
the flexible substrate comprises: a first flexible base substrate (see at least fig. 1: substrate 10); a first buffer layer (see at least fig. 1 and description on pages 6-7 of translation: insulating medium layer 30) arranged on the first flexible base substrate; first pressure sensing electrode (40) arranged on a surface of the first buffer layer (30) away from the first flexible base substrate (10) (see at least fig. 1 and description on pages 6-7 of translation: pressure detection electrode layer 40 on a surface of insulating medium layer 30 away from substrate 10); and a second flexible base substrate (see at least fig. 1 and description on pages 6-7 and 9 of translation: protective layer 50, "The protective layer 50 may be made of .. a soft material such as plastic, silicon nitride, silicon carbide, or metal oxide, thereby achieving a flexible display function.") covering the first pressure sensing electrode (see at least fig. 1 and description on pages 6-7 of translation: pressure detection electrode layer 40),
the touch display substrate further comprises a second pressure sensing electrode (23) capable of forming a pressure sensing capacitor with the first pressure sensing electrode (40) and arranged at a side of the second flexible base substrate (50) away from the first pressure sensing electrode (40) (see at least fig. 1 and description on pages 6-7 of translation "The 
the first pressure sensing electrode (40) and the second pressure sensing electrode (23) are arranged at a same side of the display function layer (see at least fig. 1: 20, 60 — note all elements shown in fig. 1 are at a same side view),
a display voltage signal line is arranged in the display function layer and is electrically connected to the first pressure sensing electrode through a via-hole (see at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)"... "The electrons and electrons of holes injected from the anode layer 21 and the cathode layer 23 are recombined in the light emitting layer 22 to generate excitons and exit out of the opening of the pixel region"... "the display module 20 may further include a hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, and an electron transport layer. One or more layers (not shown) in the electron injection layer.").
Huo does not directly teach the second pressure sensing electrode is a ground shielding electrode.
Noguchi teaches the second pressure sensing electrode is a ground shielding electrode (see at least figs. 25 and 30 and [0071] “The housing 103 is electrically coupled to the ground so as to be earthed.”; [0075] “The display device housing 107 according to the present modification is made of an electrically conductive material, such as a metal. With this structure, a.”; [0145] “The second portions TDLb function not only as shields but also as touch detection electrodes that detect a finger or the like being in contact with or in proximity to the second portions TDLb.”; [0154] “The first detection electrodes TDL according to the present embodiment may also be arranged in a manner superimposed on the second detection electrodes 23A and 23B to function as a shielding layer in pressure detection.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensing electrode is a ground shielding electrode as taught by Noguchi with Huo in order to detect pressure while suppressing reduction in the touch detection sensitivity (see Noguchi at least [0154]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 9, the combination of Huo and Noguchi teach the touch display substrate according to claim 6 (see above rejection), wherein the display function layer comprises a thin 

As to claim 13, the combination of Huo and Noguchi teach the touch display substrate according to claim 6 (see above rejection), and a display driving circuit for providing a display voltage signal to the touch display substrate (see Huo at least fig. 1 and description on pages 6- 7 of translation: touch driving chip).

As to claim 14, the combination of Huo and Noguchi teach the touch display substrate according to claim 13 (see above rejection), wherein the display voltage signal line is connected to a TFT of a display function layer, and the display driving circuit is multiplexed as a pressure sensing circuit capable of providing a pressure sensing voltage signal to the first pressure sensing electrode (see Huo at least fig. 1 and description on pages 6-7 of translation: touch driving chip, thin film transistor layer 60, "the cathode layer 23 is multiplexed into one electrode layer of the capacitor structure, and the pressure detection electrode layer 40 of the capacitor structure is disposed between the insulating medium layer 30 and the protective layer 50").

As to claim 20, the combination of Huo and Noguchi teach a touch display device, comprising the touch display substrate according to claim 9 (see above rejection), and a display 

As to claim 21, the combination of Huo and Noguchi teach the touch display substrate according to claim 6 (see above rejection), wherein the flexible substrate further comprises a second buffer layer (end region of 30) arranged between the first pressure sensing electrode (40 end) and the second flexible base substrate (50 end) (see Huo at least fig. 1 and description on pages 6-7 of translation: insulating medium layer 30, pressure detection electrode layer 40 and protective layer 50 – note when taking the definition of “between” to be “in or along the space separating two objects or regions”: the ends of 40 where 30 surrounds 40 – 40 is between (in/along the space separating) the end of 30 and the end of 50).

Claims 10-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huo (CN 106125986 — see English translations for citations below) in view of Noguchi et al. (USPN 2017/0262112 A1), further in view of Liu CN 106206981 A (see attached English translations for citations below).

As to claim 10, Huo teaches a method for manufacturing a touch display substrate including a flexible substrate, comprising steps of:
forming a first flexible base substrate (see at least fig. 1 and description on pages 6-7 and 9 of translation: substrate 10, "A flexible substrate is preferably used to achieve a flexible display function... The flexible substrate may be, for example, an organic polymer substrate 
forming a first buffer layer on the first flexible base substrate (see at least fig. 1 and description on pages 6-7 of translation: insulating medium layer 30 on substrate 10);
forming a first pressure sensing electrode on the first buffer layer (see at least fig. 1 and description on pages 6-7 of translation: pressure detection electrode layer 40 on insulating medium layer 30);
forming a second flexible base substrate covering the first, pressure sensing electrode (see at least fig. 1 and description on pages 6-7 of translation: protective layer 50 covers pressure detection electrode layer 40); and the method further comprises:
forming a display function layer on the flexible substrate (see at least fig. 1: display function layer 20 and 60 on substrate 10),
the first pressure sensing electrode and the second pressure sensing electrode are arranged at a same side of the display function layer (note all elements (including pressure sensing electrodes: 23, 40 and display function layer: 20, 60) shown in fig. 1 are at a same side view),
a display voltage, signal line is arranged in the display functional layer and is electrically connected to the first pressure sensing electrode through a via-hole (see at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)"... "The electrons and electrons of holes injected from the anode layer 21 and the cathode layer 23 are recombined in the light emitting layer 22 to generate excitons and exit out of the opening of the pixel 
Huo does not directly teach wherein the second pressure sensing electrode is a ground shielding electrode.
Noguchi teaches wherein the second pressure sensing electrode is a ground shielding electrode (see at least figs. 25 and 30 and [0071] “The housing 103 is electrically coupled to the ground so as to be earthed.”; [0075] “The display device housing 107 according to the present modification is made of an electrically conductive material, such as a metal. With this structure, the bottom of the display device housing 107 functions as the conductor 104. The display device housing 107 is electrically coupled to the ground. With this configuration, a capacitor C4 is generated between the conductor 104 and the second detection electrodes 23 (not illustrated) of the display device with a touch detection function 1. The display device with a touch detection function 1 detects a change in the capacitor C4 based on the detection principle of the self-capacitance method, thereby detecting pressure applied to the input surface 101a.”; [0145] “The second portions TDLb function not only as shields but also as touch detection electrodes that detect a finger or the like being in contact with or in proximity to the second portions TDLb.”; [0154] “The first detection electrodes TDL according to the present embodiment may also be arranged in a manner superimposed on the second detection electrodes 23A and 23B to function as a shielding layer in pressure detection.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensing electrode is a ground 
Huo and Noguchi do not directly teach forming a first flexible base substrate on a rigid carrier.
Liu teaches forming a first flexible base substrate on a rigid carrier (see at least fig. 9 and description on page 9 of translation "Using a rigid substrate 400, a layer of release layer 410 is deposited on the rigid substrate... The second touch electrode 302, the flexible substrate 100, and the organic light emitting diode unit 200 are sequentially formed on the release layer 410" - note the substrate 100 is first flexible base substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible display and fabrication method as taught by Liu with Huo and Noguchi in order to solve the technical problem of how to carry a flexible substrate during preparation. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.



As to claim 12, the combination of Huo, Noguchi and Liu teach the method according to claim 10 (see above rejection), wherein the display function layer comprises a thin film transistor (TFT) and an organic light-emitting layer (see Huo at least fig. 1: display panel 1, thin film transistor layer 60 and light emitting layer 22), wherein the step of forming the display function layer on the flexible substrate comprises: forming a third buffer layer on the flexible substrate (see Huo at least fig. 1 and description on pages 6-7 of translation); forming an active layer of the TFT on the third buffer layer (see Huo at least fig. 1 and description on pages 6-7 of translation: thin film transistor layer 60); forming a gate insulation layer (see Huo at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)"); forming a gate electrode of the TFT on the gate insulation layer (see Huo at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)"); forming an intermediate insulation layer (see Huo at least fig. 1 and description on pages 6-7 of translation: "The thin film transistor layer 60 includes at least an active layer, a source, a drain, a gate, and an insulating layer (not shown)"); forming a via-hole in the intermediate insulation layer to expose at least one of the first pressure sensing electrode or a lead of the first pressure sensing electrode (see Huo at least fig. 1 and description on pages 6-7 of translation: "The electrons and 

As to claim 22, the combination of Huo, Noguchi and Liu teach the method according to claim 10 (see above rejection), wherein prior to the step of forming the second flexible base substrate covering the first pressure sensing electrode, the method further comprises forming a second buffer layer covering the first pressure sensing electrode, wherein the step of forming the second flexible base substrate covering the first pressure sensing electrode comprises forming the second flexible base substrate on the second buffer layer (see Huo at least fig. 1 

As to claim 23, the combination of Huo, Noguchi and Liu teach the method according to claim 10 (see above rejection), further comprising removing the rigid carrier (see Huo at least fig. 1 and Liu at least fig. 9).

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 

Applicant argues – 
In the Office Action, claims 6, 9, 13-14 and 20-21 were rejected under 35 U.S.C. 103 as being unpatentable over CN106125986 to Huo (hereinafter Huo) in view of U.S. Pub. 2017/0262112 to Noguchi (hereinafter Noguchi). Claims 10-12 and 21-22 were rejected under 35 U.S.C. 103 as being unpatentable over Huo in view of Noguchi, and further in view of CN106206981 to Liu (hereinafter Liu).
Applicant respectfully disagrees with the Examiner’s assertions.
Firstly, Huo does not disclose the limitation, “a second pressure sensing electrode arranged at a side of the second flexible base substrate away from the first pressure sensing electrode “in claim 6.

Secondly, Huo does not disclose the limitation, “the first pressure sensing electrode and the second pressure sensing electrode are arranged at a same side of the display function layer’ in claim 6. From the above Fig. 1 of Huo, layer 40 and layer 23 are arranged on two opposite sides of the layer 60 which is alleged to correspond to the display function layer in claim 6, which is teach away the above limitation of claim 6. Even if the whole structure 20 is alleged to correspond to the display function layer in claim 6, the upper most layer 23 of the structure 20 and the layer 40 are arranged on the opposite sides of the structure 20, which is different from the above limitation of claim 6. 
Thirdly, Liu only mentions that the second portions TDLb may be used as shields and the touch detection electrode, it keeps silence on a ground shielding electrode. 
Regarding amended claim 21, Huo does not disclose the second buffer layer. As shown in Fig. 1, there is NO any layer arranged between 50 and 40, therefore, Huo does not disclose the limitation of claim 21. 
Based on the above analysis, the independent claims 6 and 10 are allowable. Claims 9, 11- 14 and 20-23 are also allowable, at least, based on the dependency.

Examiner disagrees – 

Secondly, Huo teaches the first pressure sensing electrode (40) and the second pressure sensing electrode (23) are arranged at a same side of the display function layer (see at least fig. 1: 20, 60 — note all elements shown in fig. 1 are at a same side view, therefore all arranged at a same side of the display function layer; note another interpretation of 20 as the display function layer - 23 is within structure 20 and 40 is on a same side of 20). Examiner recommends clearly defining positions of components to overcome rejection.
Thirdly, the only mention of “ground shielding electrode” in Applicant’s specification is in paragraph [0043] “Any existing electrode on the touch display substrate, e.g., a ground shielding electrode, may be multiplexed as the second pressure sensing electrode.” Noguchi teaches wherein the second pressure sensing electrode is a ground shielding electrode (see at least figs. 25 and 30 and [0071] “The housing 103 is electrically coupled to the ground so as to be earthed.”; [0075] “The display device housing 107 according to the present modification is a.”; [0145] “The second portions TDLb function not only as shields but also as touch detection electrodes that detect a finger or the like being in contact with or in proximity to the second portions TDLb.”; [0154] “The first detection electrodes TDL according to the present embodiment may also be arranged in a manner superimposed on the second detection electrodes 23A and 23B to function as a shielding layer in pressure detection.”).
	Regarding amended claim 21, Huo teaches, wherein the flexible substrate further comprises a second buffer layer (end region of 30) arranged between the first pressure sensing electrode (40 end) and the second flexible base substrate (50 end). (see Huo at least fig. 1 and description on pages 6-7 of translation: insulating medium layer 30, pressure detection electrode layer 40 and protective layer 50 – note when taking the definition of “between” to be “in or along the space separating two objects or regions”: the ends of 40 where 30 surrounds 40 – 40 is between (in/along the space separating) the end of 30 and the end of 50).
Based on the above analysis, the independent claims 6 and 10 are rejected. Claims 9, 11- 14 and 20-23 are also rejected, at least, based on the dependency. Examiner recommends .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        1/9/2022

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623